 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   MAYA SORENSEN (State Bar No. 250722)
     TERESA ALLEN (State Bar No. 264865)
 3   HADDAD & SHERWIN LLP
     505 Seventeenth Street
 4   Oakland, California 94612
 5   Telephone: (510) 452-5500
     Facsimile: (510) 452-5510
 6
     Attorneys for Plaintiff Patrick Jackson
 7
     LAW OFFICES OF DALE K. GALIPO
 8
     DALE K. GALIPO (State Bar No. 144074)
 9   TANYA SUKHIJA (State Bar No. 295589)
     21800 Burbank Boulevard, Suite 310
10   Woodland Hills, California 91367
     Telephone: (818) 347-3333
11   Facsimile: (818) 347-4118
12
     Attorney for Plaintiff Angela Ainley
13

14                                UNITED STATES DISTRICT COURT
15                              EASTERN DISTRICT OF CALIFORNIA
16

17    ANGELA AINLEY, individually and as               )
      successor-in-interest for KRIS JACKSON ,         )   No: 2:16-cv-00049-TLN-CKD
18    Deceased; PATRICK JACKSON, individually          )
      and as successor-in-interest for KRIS            )
19    JACKSON, Deceased;                               )
20                   Plaintiffs,                       )
              vs.                                      )
21                                                     )
      CITY OF SOUTH LAKE TAHOE, a public               )   STIPULATION AND ORDER TO
22    entity; JOSHUA KLINGE, individually and as a )       RESET HEARING ON
      police officer for the City of South Lake Tahoe; )   DEFENDANTS’ MOTION FOR
23    ELI CLARK, individually and as a police          )   SUMMARY JUDGEMENT
24    officer for the City of South Lake Tahoe; City   )
      of South Lake Tahoe Chief of Police BRIAN        )
25    UHLER, individually; and DOES 2 THROUGH )
      10, Jointly and Severally,                       )
26
                  Defendants
27

28

     No: 2:16-cv-00049-TLN-CKD: STIPULATION & ORDER RE HEARING ON DEFENDANTS’ MSJ
 1          The parties respectfully request that the Court move the hearing on Defendants’ motion for
 2   summary judgement from the currently set date of November 1, 2018 to November 15, 2018.
 3   Counsel for Plaintiff Patrick Jackson will be out of state on November 1, 2018. The parties further
 4   stipulate to keeping the current briefing schedule with the response due on or before October 18,
 5   2018 at 4:00 p.m. and the replies due on or before October 25, 2018 at 4:00 p.m.
 6          For the forgoing reasons, the parties respectfully request that the Court move the hearing to
 7   November 15, 2018.
 8

 9                                                     HADDAD & SHERWIN LLP
     Dated: October 4, 2018
10                                                     By:/s/ Maya Sorensen
11                                                         MAYA SORENSEN
12                                                         Attorneys for Plaintiff Jackson

13
     DATED: October 4, 2018                              LAW OFFICES OF DALE K. GALIPO
14

15                                                       _/s/ Dale Galipo________
                                                         Dale K. Galipo
16                                                       Attorneys for Plaintiff Angela Ainley
17
     DATED: October 4, 2018                              FERGUSON PRAET & SHERMAN
18

19                                                       __/s/ Bruce Praet___________
                                                         Bruce Praet
20                                                       Attorneys for Defendants City of South Lake
21                                                       Tahoe and Joshua Klinge

22

23

24

25

26
27

28

     No: 2:16-cv-00049-TLN-CKD: STIPULATION & ORDER RE HEARING ON DEFENDANTS’ MSJ
 1

 2                      HEARING ON MOTION FOR SUMMARY JUDGEMENT

 3          Pursuant to the Court’s Minute Order and stipulation of the parties, and for good cause, the
 4   hearing for defendants’ motion for summary judgement will be on November 15, 2018 at 2:00 p.m.
 5
     IT IS SO ORDERED.
 6

 7
     Dated: October 10, 2018
 8

 9

10                                            Troy L. Nunley
                                              United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     No: 2:16-cv-00049-TLN-CKD: STIPULATION & ORDER RE HEARING ON DEFENDANTS’ MSJ
